COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00089-CV


IN THE INTEREST OF
S.N.P., A CHILD




                                    ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      Appellant has attempted to appeal the trial court’s January 9, 2012 child

support modification order. We notified appellant of our concern that we lacked

jurisdiction over the appeal because the trial court clerk had informed us that the

trial judge had not signed an order, and we informed appellant that because it


      1
       See Tex. R. App. P. 47.4.

                                         1
appeared that there was no final judgment or order subject to appeal, her notice

of appeal appeared to be premature. See Tex. R. App. P. 26.1, 27.1(a).

      We also informed appellant that the parties would have until March 27,

2012, to correct the defect in the record by furnishing this court a signed copy of

the order appellant seeks to appeal. And we warned that if no order had been

signed and furnished by that time, we would dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

      As of April 20, 2012, we have received no signed order. Therefore, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: May 3, 2012